TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                     JUDGMENT RENDERED SEPTEMBER 20, 2019



                                     NO. 03-19-00223-CR


                              Peter Kihara Macharia, Appellant

                                                v.

                                 The State of Texas, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction entered by the trial court. Peter Kihara

Macharia has filed a motion to dismiss the appeal. Therefore, the Court grants the motion,

allows Peter Kihara Macharia to withdraw his notice of appeal, and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.